 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 DIANE SENA,                                            Case No.: 2:16-cv-00896-APG-GWF

 4            Plaintiff                                     Order Accepting Report and
                                                        Recommendation, Granting Plaintiff’s
 5 v.                                                     Motion to Remand, and Denying
                                                           Defendant’s Motion to Affirm
 6 COMMISSIONER OF SOCIAL SECURITY,
                                                                  [ECF Nos. 22, 23, 26]
 7            Defendant

 8

 9           On October 31, 2018, Magistrate Judge Foley recommended that I grant plaintiff Diane

10 Sena’s motion to remand, deny the defendant’s motion to affirm, and remand this matter to the

11 Social Security Administration with directions to calculate and pay disability benefits to Sena.

12 ECF No. 26. Defendant Commissioner of Social Security did not file an objection. Thus, I am

13 not obligated to conduct a de novo review of the report and recommendation. 28 U.S.C.

14 § 636(b)(1) (requiring district courts to “make a de novo determination of those portions of the

15 report or specified proposed findings to which objection is made”); United States v. Reyna-

16 Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

17 magistrate judge’s findings and recommendations de novo if objection is made, but not

18 otherwise” (emphasis in original)).

19           IT IS THEREFORE ORDERED that Magistrate Judge Foley’s report and

20 recommendation (ECF No. 26) is accepted. Plaintiff Diane Sena’s motion to remand (ECF No.

21 22) is GRANTED, and defendant’s motion to affirm (ECF No. 23) is DENIED.

22 / / / /

23 / / / /
 1         IT IS FURTHER ORDERED that this matter is REMANDED to the Social Security

 2 Administration with directions to calculate and pay disability benefits to plaintiff Diane Sena.

 3 The clerk of court is instructed to close this case.

 4         DATED this 19th day of November, 2018.

 5

 6
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
